                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WHARTON,                             :           CIVIL ACTION
        Petitioner,                         :
                                            :
                                            :           CAPITAL CASE
                               v.           :
                                            :
DONALD VAUGHN, et al.                       :           NO. 01-6049
         Respondents.                       :

                 DISTRICT ATTORNEY’S OFFICE REPLY TO
                  ATTORNEY GENERAL’S AMICUS BRIEF

      Respondent District Attorney’s Office of Philadelphia (DAO) files this short

reply to the Attorney General’s Amicus Brief in order to address the argument

made on pages 45-49 of that brief, and the accompanying Exhibit F. This portion

of the Attorney General’s Brief contains material that is irrelevant to the single

legal issue before this Court. It also contains material that is outside the scope

of this Court’s Order appointing the Attorney General (AG) as amicus and

includes misleading statements regarding the nature of the DAO’s interaction

with the victims’ family.

      A.    This Court’s Order Appointing Amicus

      1.    This Court currently has before it “a single penalty-phase claim,

pertaining to whether Petitioner’s counsel was ineffective for failing to place

before the penalty-phase jury evidence of Petitioner’s adjustment to prison.”

Order, 5/7/19, p.1.
       2.       On March 4, 2019, this Court “explained that [it] could not make

the required independent evaluation of the merits of the remaining habeas claim

on the current record.”      Order, 5/7/19, p. 2.

       3.       To assist it in resolving the remaining penalty-phase claim, this

Court directed the AG “to submit an amicus brief in this matter, setting out its

position as to whether Petitioner is entitled to relief on his remaining habeas

claim.” Order, 5/7/19, pp. 3, 4.

       4.       This Court’s Order did not ask or authorize the AG to provide

information about the opinions of the victims’ family regarding the appropriate

penalty, nor would such material appear to fall within the scope of a proper non-

party amicus brief.

       B.       The Attorney General’s Amicus Brief Contains Irrelevant and
                Factually Misleading Statements Pertaining to the DAO’s
                Contacts with the Victims’ Family

       5.       The   AG’s   brief   includes   representations   about   the   DAO’s

communications with the family members of the two victims in this case. See

Amicus Brief, at 45-49. Its brief also attaches letters from some of those family

members. See Amicus Brief, Exhibit F.

       6.       However natural and worthy of respect they may be, the sentiments

of the victims’ family regarding the death penalty are irrelevant to the single

question before the Court: whether trial counsel was ineffective for failing to

present evidence of Petitioner’s adjustment to prison during the penalty phase

of his trial.




                                            2
      7.    In fact, the opinions of a homicide victim’s family members may not

be considered in deciding whether the death penalty is appropriate in a

particular case.    The United States Supreme Court has prohibited the

introduction of “characterizations and opinions from a victim’s family members

about the crime, the defendant, and the appropriate sentence” during the penalty

phase of a capital trial. Bosse v. Oklahoma, 137 S. Ct. 1, 2, (2016) (citing Booth

v. Maryland, 482 U.S. 496 (1987) and holding that lower courts “remain[] bound

by Booth’s prohibition on … opinions from a victim’s family members about …

the appropriate sentence”).

      8.    In addition, the AG’s description of the DAO’s interactions with the

victims’ family is factually misleading.

      9.    Under normal circumstances, the DAO views its communications

with victims and family members as private matters and does not employ such

communications, as the AG has done here, to justify or support its legal

arguments on post-conviction issues.

      10.   However,     because    the        AG’s   brief   places   these   private

communications in issue and in the public record, the DAO is obligated to

explain the steps taken by its Law Division Victim Services Coordinator to ensure

that the DAO apprised the family of the status of the case and complied with the

applicable laws pertaining to victims’ rights.

      11.   As her attached Affidavit reflects, Victim Services Coordinator

Heather Wames contacted a family member (the brother of one of the two

decedents), explained the status of the case, informed the brother that the office


                                           3
was reviewing the death penalty aspect of the case, provided him with her own

contact information, and asked him to invite any interested family member to

contact her. Ms. Wames made sure to invite the brother to share her contact

information with the other family members.      See Wames Affidavit, 7/30/19

(attached here as Exhibit A).

      12.   Ms. Wames’ contacts with this family member continued for eight

months, from November of 2018 through July of 2019, during which she kept

him apprised of the status of the case, including advising him that the office

intended to agree to death penalty relief. In particular, she informed the family

member that a life sentence does not mean that a defendant might more likely

be released, an impression that he had apparently formed after speaking with

someone from the AG’s office.

      13.   Despite her ongoing availability, Ms. Wames was not contacted by

any family member other than the brother with whom she spoke.




                         /s/Paul M. George
                         Assistant Supervisor, Law Division
                         Nancy Winkelman, Supervisor, Law Division
                         Lawrence S. Krasner, Philadelphia District Attorney
                         Philadelphia District Attorney’s Office
                         Three South Penn Square
                         Philadelphia, PA 19107
                         (215) 686-5730




                                       4
